DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 52, 53, 56-59, 65, and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2020. The Examiner wishes to clarify the restriction requirement due to the claims amendments and how the newly filed claims are being treated with the election of species.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50, 54, 61-64, and 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,753,367 to Miller et al. (“Miller”) in view of U.S. PGPUB 2006/0255053 A1 to Li (“Li”) further in view of U.S. PGPUB 2008/0191103 Al to Thurgar (“Thurgar”).
This figure, now referred to as Thurgar annotated Fig. 6, used for the rejection of claims 50, 54, 55, 60-64, and 67-69 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 50, 54, 55, 60-64, and 67-69 below. 

    PNG
    media_image1.png
    795
    589
    media_image1.png
    Greyscale


As to claim 50, Miller teaches a bin assembly for receiving or storing one or more items, comprising: a bin (container 2), comprising: a wall (side walls 12) 
Li teaches the lid (lid 20) contacts (sealing wall protrusion 29) the second end portion (bottom of the outer edge 38) of the rim (rim 31), as seen in Fig. 4.
Thurgar teaches the cavity (cavity, Thurgar annotated Fig. 6) is below the mouth (upper edge 345) of the bin (bin 330).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the inwardly projecting connecting flange to the lid of 
As to claim 54, Miller modified by Li and Thurgar teaches the bin assembly of claim 50, wherein, when the lid is on the bin, the lid does not contact the first end portion of the rim (Fig. 18).
As to claim 61, Miller modified by Li and Thurgar teaches the bin assembly of claim 50, wherein the rim comprises a downwardly extending fall (where 30 meets 32) fixedly coupled to the wall.
As to claim 62, Miller modified by Li and Thurgar teaches the bin assembly of claim 61, wherein the channel is a wedge-shaped channel, and where the wedge-shaped channel comprises a space between an inner surface of the downwardly extending fall and an outer surface of the wall (Fig. 18).
As to claim 63, Miller modified by Li and Thurgar teaches the bin assembly of claim 50, wherein the rim comprises a downwardly extending flare (where 30 meets 12) fixedly coupled to the wall (Fig. 18).
As to claim 64, Miller modified by Li and Thurgar teaches the bin assembly of claim 63, wherein the channel is a wedge-shaped channel, and wherein the wedge-shaped channel comprises a space between an inner surface of the downwardly extending flare and an outer surface of the wall (Fig. 18).

As to claim 68, Miller modified by Li and Thurgar teaches the bin assembly of claim 50, wherein the lid comprises a protuberance (corner support members 36).
As to claim 69, Miller modified by Li and Thurgar teaches the bin assembly of claim 50, further comprising a hinge (hinge elements 42) that joins the lid to the bin.

6.	Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Li in view of Thurgar further in view of U.S. Patent No. 5,641,090 to Kowalski et al. (“Kowalski”).
As to claim 51, Miller modified by Li and Thurgar teaches the bin assembly of claim 50, but does not teach wherein, when the lid is on the bin, the lid contacts the rim at the first end portion of the rim.
Kowalski teaches wherein, when the lid (lid 12) is on the bin (container 10), the lid contacts the rim (annular rim 18) at the first end portion (where 18 connects with sidewalls 16) of the rim (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the lid contacting the rim of Kowalski with the bin assembly taught by Miller modified by Li and Thurgar to provide a lid that has the inner dimensions of the ledge of the lid act to retain the outer dimensions of the container annular rim (Kowalski, col. 1, lines 47-49). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 50, 51, 54, 61-64, and 67-69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733